DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicants argue in the appeal brief dated 10/19/2020 that Akita and Kim or Akita and Peng are not combinable because Akita uses a GaN based growth substrate and Kim uses a sapphire based growth substrate. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The mere fact that Kim teaches additional benefits to grinding away an AlN growth substrate on which a GaN layer has been grown is immaterial. Kim’s teaching that grinding a substrate alleviates thermal stress caused by laser lift off is sufficient to provide motivation to the person of ordinary skill for modifying Akita with the teaching Kim.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-11, 15, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita in view of U.S. Pat. Pub. No. 20050104081 to Kim et al. (Kim).
Regarding Claims 1, 2, 15, 16, 19 and 20, Akita teaches method of making an optoelectronic device structure and a resulting optoelectronic device adapted to emit UV light [0063] having an attached substrate 26, the method comprising: 
epitaxially growing one or more layers of AlxInyGa1-x-yN, wherein 0≤x≤1 and 0≤y≤1 ([0052-0053], AlGaN and InGaN layers are grown, each satisfying the equation for X=1, Y=0 and vice versa), over a nitride substrate (GaN, [0051]), wherein the nitride substrate is devoid of (GaN is inherently devoid of sapphire and SiC); and  
removing the nitride substrate from the semiconductor device complex to form the optoelectronic device structure (Lift off, Fig. 16 and throughout); 
wherein the AlxInyGa1-x-yN and the nitride substrate comprise different stoichiometry (grown layers are AlGaN and InGaN, different stoichiometry than GaN), and the optoelectronic device structure is devoid of a majority of the nitride substrate on which it was grown (substrate is removed).
Akita does not explicitly teach that the growth substrate is partially removed or that the method comprises at least one of the following features: (a) said removing of the nitride substrate from the semiconductor device complex comprises grinding of the nitride substrate while the AlxInyGa1-x-yN is attached to the nitride or (b) the method comprises annealing the optoelectronic device structure after removal of the nitride substrate.
However, in analogous art, Kim teaches in [0034] that a growth substrate may be partially or completely removed as obvious variants.  Regarding the limitation requiring a nonzero amount less than 10 microns remaining of the growth substrate, or 1 micron for Claim 20, Kim teaches in [0035] that the remaining thickness of the growth substrate may be between .1 and 250 um. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).  It would have been obvious to the person of ordinary skill at the time of filing to include this teaching of Kim since Combining prior art elements according to known methods to yield predictable results is within the purview of the person of ordinary skill (MPEP 2143(I)(A)).  In this case, the person of ordinary skill having the benefit Akita and Kim can make application specific decisions regarding the amount of base substrate that is to remain after grinding to meet particular end goals.
[0143] that a substrate may be removed by grinding. It would have been obvious to the person of ordinary skill at the time of filing to modify Akita’s lift off process with grinding to prevent the epitaxial layers from getting thermal damage caused when using the laser lift off technique, as taught by Kim in the quoted section.

Regarding Claim 7, Akita and Kim teach the method of claim 1, wherein the AlxInyGa1-x-yN is selected from any of AlGaN, AlInN, InGaN, AlN and InN (Akita, [0006] and throughout).

Regarding Claim 8, Akita and Kim teach the method of claim 1, wherein the nitride substrate consists essentially of GaN (Akita, [0014] and throughout).

Regarding Claims 9-11 , Akita and Kim teach the method of claim 1, further comprising attaching a substrate (carrier) to the optoelectronic device structure, wherein the attached substrate differs from the nitride substrate on which the one or more layers of AlxInyGa1-x-yN were grown (Akita, Cu-W substrate 26). 

Regarding Claim 14, Akita and Kim teach the method of claim 1, wherein said removing of the nitride substrate from the semiconductor device complex comprises etching the nitride substrate (Akita, [0084]). 

 Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20020068201 to Vaudo et al. (Vaudo).
Regarding Claim 4, Akita and Kim teach the method of claim 1, but do not explicitly teach chemically cleaning the optoelectronic device structure after removal of the nitride substrate.  However, in analogous art, Vaudo teaches cleaning a parted device in HF after parting [0135].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Vaudo to remove residual contamination, as taught by Vaudo in the quoted section.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20090283028 to Schowalter et al. (Schowalter).
Regarding Claim 5, Akita and Kim teach the method of claim 1, but do not explicitly teach growing a graded composition layer over the nitride substrate, wherein the epitaxially growing of the one or more layers of AlxInyGa1-x-yN over the nitride substrate comprises growing the one or more layers of AlxInyGa1-x-yN over the graded composition layer.  
However, in analogous art, Schowalter teaches in [0142] growing a graded buffer layer between a nitride growth substrate and several AlxInyGa1-x-yN layers.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Schowalter in order to reduce lattice mismatch, as taught by Schowalter in the quoted section. 

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to Claim 5 and further in view of U.S. Pat. Pub. No. 2003/0124815 to Henley et al. (Henley).
Regarding Claim 6, Akita and Kim and Tanaka teach the method and device of claim 5 but do not explicitly teach cleaving along a graded layer.  
However, in analogous art, Henley teaches in [0047] that it is known to include a graded distribution in a parting (separation) layer. It would have been obvious to the person of ordinary skill at .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to claim 1 above, and further in view of Applicants’ Admitted Prior Art (AAPA)
Regarding Claim 13, Akita and Kim teach the method and device of claim 5 but do not explicitly teach defining vias in the optoelectronic device structure.  However, Applicants expressly admit that such vias were known (Applicants arguments in parent application 11/758,395 dated 2/8/2016).  It would have been obvious to the person of ordinary skill at the time of filing to include AAPA since combining prior art elements according to known methods to yield predicable results is within the purview of the person of ordinary skill (MPEP 2143A).
Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Akita and Kim as applied to Claim 1, and in view of U.S. Pat. Pub. No. 20060124956 to Peng.  
Regarding Claim 3, Akita does not explicitly teach that the method comprises annealing the optoelectronic device structure after removal of the nitride substrate.  
However, in analogous art, Peng teaches in Fig. 1 to anneal an epitaxial complex 109 after grinding away the growth substrate 108 [0114].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Peng in order to remove the damage on the epitaxial layer attributed to the removing process 108 [0117].  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20070176199 to Shibata (Shibata2)
Regarding Claim 21, Akita and Kim teach the method and device of claim 5 but do not explicitly teach grinding or polishing the optoelectronic device structure after removal of the nitride substrate.
However, in analogous art, Shibata2 teaches in [0112-0113] that the back surface of a removed GaN layer should be polished. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Shibata2 in order to remove fabrication strain and flatten, as taught by Shibata2 in the quoted section.




Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita and Kim as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20030178642 to Tanaka et al.  (Tanaka).
Regarding Claim 22, Akita and Kim teach the method and device of claim 5 but do not explicitly teach that the nitride substrate includes a metal content of at least 60 weight percent Ga.
Akita and Shibata are silent regarding the Ga content of the GaN substrate. However, in analogous art, Tanaka teaches in [0036] that Ga content of a GaN growth substrate directly affects dislocation density of the III-V material grown thereon. Therefore, Ga content of a lll-V material is a result effective variable, and may be optimized by those of ordinary skill in order to achieve application specific objectives (MPEP 2144.05(II)(B)). In this case, the Ga content may be optimized by the person of ordinary skill to minimize dislocations in order to grow an epitaxial active layer thereon having the least possible dislocations, as suggested by Akita.












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/EVREN SEVEN/  
Primary Examiner, Art Unit 2812